Dore, J.
(dissenting in part). As the issues in this appeal are identical with the issues in appeal in Cifolo v. General Elec. Co. (ante, p. 884) decided herewith, for the reasons stated in my dissenting opinion in Cifolo v. General Elec. *887Go., I dissent in part and vote to modify the order appealed so as to affirm dismissal of such parts of the causes of action alleged as are based upon liability accruing prior to March 22, 1944, and otherwise to reverse and deny defendant’s motion to dismiss the complaint.
Peck, P. J., Cohn and Bergan, JJ., concur in decision; Dore, J., dissents in part, in opinion.
Order affirmed, with $20 costs and disbursements to respondent. Mo opinion.